

115 HR 336 IH: Transit Benefits Modernization Act
U.S. House of Representatives
2017-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 336IN THE HOUSE OF REPRESENTATIVESJanuary 5, 2017Mr. Meadows (for himself, Mr. Connolly, Mrs. Comstock, Mr. Schweikert, and Mr. Beyer) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide transit benefits to Federal employees who use the services of digital transportation
			 companies within the national capital region, and for other purposes.
	
		1.Short title; findings
 (a)Short titleThis Act may be cited as the Transit Benefits Modernization Act. (b)FindingsCongress finds the following:
 (1)The Washington Metropolitan Area Transit Authority (WMATA) provides approximately 2.3 million Metrorail and Metrobus trips per year across the National Capital Region to Federal employees, commuters, and millions of visitors to the Nation’s capital.
 (2)Approximately 40 percent of WMATA peak-hour commuters are Federal employees. (3)WMATA began building its rail system in 1969, currently serves 91 stations, and has 117 miles of track.
 (4)The Federal Transit Administration (FTA) and the National Transportation Safety Board have found significant safety concerns resulting from a backlog of deferred maintenance.
 (5)WMATA has designed a plan, called SafeTrack, in an effort to address this backlog of deferred maintenance.
 (6)SafeTrack would close the system earlier on weekends and expand weekday maintenance by reducing the number of rails in use at certain stations from two to one.
 (7)The plan includes 15 Safety Surges with around-the-clock single tracking or segment shutdowns that will impact rush hour commutes. (8)FTA’s review of SafeTrack’s first two safety surge areas found a number of defects in the plan’s execution.
 (9)SafeTrack is scheduled to conclude in March 2017. (10)During SafeTrack, WMATA is encouraging customers to utilize other commuting options, including ride-sharing services.
 (11)WMATA has indicated that service disruptions will continue to occur following SafeTrack as routine maintenance is needed.
 (12)The Federal Government, which is negatively affected when employees cannot easily commute to and from work, has an interest in assisting employees with alternate commuting options.
 2.Providing a fringe transit benefit for use of transportation network companiesFor purposes of section 132(a) of the Internal Revenue Code of 1986, the use of a transportation network company by Federal employees as provided for in this Act shall be treated as a fringe benefit which qualifies as a qualified transportation fringe for the period established in section 3(a) of this Act.
		3.Transit benefits for Federal employees for the use of digital transportation companies
 (a)In GeneralDuring the period beginning on the date of enactment of this Act and ending on December 31, 2018, any agency that has a program, including a program established under section 7905 of title 5, United States Code, or Executive Order 13150 (April 21, 2000; 65 Fed. Reg. 24613), to provide transit benefits to employees of the agency shall provide transit benefits to employees who use the services of any digital transportation company within the Washington Metropolitan Area in the same manner as such agency provides transit benefits to employees who use public transportation services within the Washington Metropolitan Area.
			(b)Requirements
 (1)ElectionUnless otherwise statutorily authorized, an employee may receive transit benefits under this section only if the employee agrees in writing to not accept any other transit or parking benefit offered by the head of any agency with a transit benefit program while receiving the transit benefits under this section.
 (2)LimitationThe amount of the transit benefit provided to an employee under this section during any month for the use of services provided by any digital transportation company may not exceed the amount of the monthly average transit benefit received by the employee during the 6-month period immediately preceding the month during which an election is made under paragraph (1).
 (3)ImplementationTransit benefits under this section shall be provided in a manner substantially similar to the manner in which transit benefits are provided to employees who use mass transportation services. The head of any agency with a transit benefit program may consult with any digital transportation company and any other head of any agency with a transit benefit program to establish the procedures necessary to provide transit benefits under this section.
 (4)SubstantiationThe head of any agency with a transit benefit program, the Secretary of the Department of Transportation, and the Secretary of the Treasury shall, in connection with the establishment of a process for implementing the transit benefit for any digital transportation company, work with any such digital transportation company in establishing a process to substantiate the use of transit benefits by Federal employees using the benefit for services provided by a digital transportation company each month.
 (c)DefinitionsIn this section— (1)the term Washington Metropolitan Area means the District of Columbia; Montgomery, Prince George’s, Frederick, and Charles Counties in Maryland; Arlington, Fairfax, Loudon, and Prince William Counties in Virginia; and all cities now or hereafter existing in Maryland or Virginia within the geographic area bounded by the outer boundaries of the combined area of said counties;
 (2)the term digital transportation company means any transportation network company or car-sharing service; (3)the term car-sharing service means a membership or non-membership based service primarily designed for shorter time or shorter distance trips where individuals are charged per mile or per hour, or both, for vehicle usage; and
 (4)the term transportation network company means a corporation, partnership, sole proprietorship, or other entity that uses a digital network to connect riders to drivers affiliated with the entity in order for a driver to provide transportation services to a rider.
				